Case 2:19-cv-10726-GAD-SDD ECF No. 13 filed 10/09/19            PageID.50   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


  LINDA NAPIER,

        Plaintiff,                                     Case No. 2:19-cv-10726-GAD-SDD
                                                       Hon. Gershwin A. Drain
  v.

  THE SUBURBAN COLLECTION., et al.

        Defendants.

  _______________________________________________________/


        STIPULATED ORDER: (1) SUBMITTING THIS CASE TO
           ARBITRATION, AND (2) DISMISSING THE CASE

        Upon the stipulation of the parties, as evidenced below via the

  signatures of their duly authorized counsel, the parties agree that the claims

  brought by Plaintiff in the present lawsuit shall be submitted to final and

  binding arbitration, pursuant to a private arbitration agreement entered into by

  the parties, and that the present action should be dismissed.

        Based upon the above stipulation of counsel for the parties:

        IT IS ORDERED that the claims brought by Plaintiff in this lawsuit

  be submitted to final and binding arbitration, pursuant to a private arbitration

  agreement entered into by the parties.



                                      01007210‐1   1
Case 2:19-cv-10726-GAD-SDD ECF No. 13 filed 10/09/19           PageID.51   Page 2 of 2




        IT IS FURTHER ORDERED that this lawsuit is dismissed without

  prejudice to the ability of either party to return to the Court for the purpose of

  asking the Court to enter judgment on any arbitration award pursuant to the

  Federal Arbitration Act, being 9 U.S.C. § 9.

        IT IS FURTHER ORDERED that this lawsuit is dismissed.

        IT IS SO ORDERED.


  Dated: October 9, 2019                 s/Gershwin A. Drain
                                         Hon. Gershwin A. Drain




  STIPULATED AS TO FORM AND SUBSTANCE:


  /s/ Thomas R. Warnicke (w/consent)                     /s/ Suzanne P. Bartos
  THOMAS R. WARNICKE (P47148)                           SUZANNE P. BARTOS (P36490)
  Law Offices of Thomas R. Warnicke, PLLC               Cummings, McClorey, Davis
  Attorneys for Plaintiff                               & Acho
  16291 W. 14 Mile Road, Suite 21                       Attorneys for Defendants
  Beverly Hills, MI 48025                               17436 College Parkway
  (248) 930-4411                                        Livonia, Mi 48152
  tom@warnickelaw.com                                   (734) 261-2400
                                                        sbartos@cmda-law.com




                                       01007210‐1   2
